DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Objections
Claims 8, 10, and 19 are objected to because of the following informalities:  
The claims above depend from canceled claims. It appears the dependencies were not updated along with the most recent claim set. The claims are currently construed to depend from the respective independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the limitation “the quality” recited in the second to last line renders the claims indefinite since the limitation lacks antecedent basis, and since the term “quality” is ambiguous. The claims and the specification do not provide any indication of exactly what feature(s) are encompassed by the term (e.g. color, texture, consistency, etc.). Therefore, the scope of the claim cannot be determined.
Claims 2-4, 6, 8, 10-11, 13-15, 17 and 19 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Street (US 5,229,154) in view of Willard et al. (US 4,419,375) and Cash et al. (US 2006/0240159 A1) and Dohman et al. (US 2007/0059427 A1).
Regarding claim 1, Street teaches a method for making mashed potatoes (abstract), where “vegetables” as claimed includes potatoes as disclosed in applicant’s specification (paragraph 14), comprising cooking potatoes at a first temperature of 212[oF] to gelatinize the starch (column 3 lines 54-55; column 4 lines 7-12), transporting the cooked potatoes to a grinder and mashing to a size of up to 0.25 in (column 4 lines 32-34), pasteurizing (column 4 lines 54-57), and packaging (column 5 lines 1-3).
Street does not teach cooling to a temperature of 55-100oF to set the starch cell structure.
Willard et al. teaches a method for making a potato product (abstract), comprising cooking the potatoes (column 4 lines 43-49), retrograding the potatoes by cooling to 50oF (column 5 lines 20-26), where retrogradation decreases water soluble starch present in the potatoes (column 5 lines 8-11), and subsequently subdividing by grinding or mashing (column 5 lines 44-47). The grinding or mashing can be performed such that the particle size is reduced to one quarter inch or smaller (column 4 lines 21-34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to cool the cooked potatoes as claimed in order to ensure the cell walls are sufficiently firmed by cooling retrogradation such that cell damage is minimized during size reduction, to similarly minimize water soluble starch, since the prior art acknowledges that potatoes can be first cooled and then size reduced, to ensure the product is fully processed before sterilization to eliminate the risk of recontamination, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Street does not teach sterilizing at the claimed temperature range resulting in a 5 log kill step of all pathogens and aseptically packaging as claimed.
Cash et al. teaches a pasteurization or sterilization process (abstract), where the process can be applied to foods including potato (paragraph 22), where sterilization is performed at a temperature of greater than 120oC for 2 seconds to 30 minutes (paragraph 27).
Dohman et al. teaches a method for making mash potato product (abstract) comprising heating the product to a minimum temperature of 212oF to achieve a multiple-log reduction of spores (paragraph 9) and performing the process in a sealed system to prevent bacterial contamination (paragraph 10). Filling and hermetic sealing of the processed product is performed in a HEPA filtered room to further prevent bacterial recontamination (paragraph 27). Processing under the conditions above is construed to be “aseptic” as recontamination is avoided throughout the entire process. The packaged product has an extended shelf life from 90-120 days (paragraph 38) without the need for chemical preservatives (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to sterilize and aseptically package the mashed potato product since the prior art acknowledges aseptic preparation of such products, since pasteurization and sterilization are commonly practiced preservation processes, where it would have been readily obvious to choose one process over another based on desired preservation characteristics, to eliminate the risk of recontamination of the product during processing and packaging, to increase consumer safety, and to increase the shelf life of the product without the need for chemical preservatives.
Regarding the sterilized mashed vegetables being capable of storage at a temperature range for a duration without decreasing quality as claimed, Street is silent. However, the combination of the prior art teaches sterilizing mashed potatoes at the same temperature range and aseptic packaging. Additionally, sterilization is generally understood in the art to render foods shelf stable at ambient temperatures. Therefore, absent persuasive evidence of criticality or unexpected results, one of ordinary skill in the art would have reasonably expected similar degrees of preservation between the mashed potato products of the claimed process and that of the prior art combination.
Regarding claims 2-3, Street teaches cooking at a temperature of 212oF (column 3 lines 54-55).
Regarding claim 4, the combination applied to claim 1 does not teach the potato is cooked to a temperature between 130-170oF.
Willard et al. further teaches heating potatoes to a temperature of 165-180oF is sufficient to gelatinize the starch in the potato (column 3 line 69 to column 4 line 2). The reference notes that potatoes can vary widely on the degree of heat treatment needed to become “cooked” (column 4 lines 47-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to use the claimed temperature range since said temperature range is sufficient to gelatinize the potato as taught by Willard et al., as a matter of manufacturing preference and/or to minimize energy requirements, i.e. less energy is required to heat the potato to a lower temperature, and since the claimed values would have been used during the course of normal experimentation and optimization procedures to due factors such as type of potato, desired rate/degree of heating, desired mouthfeel/texture, and desired energy requirements of the process.
Regarding claim 6, the combination applied to claim 1 teaches cooling reduces free starch (Willard et al. column 5 lines 8-11).
Regarding claim 8, the combination applied to claim 1 teaches size reducing the potatoes after cooling and before sterilizing (Street column 4 lines 32-34; Cash et al. paragraph 27).
Regarding claim 10, Willard et al. further teaches heating potatoes to 165-170oF inactivates all enzymes in the potatoes (column 3 line 69 to column 4 line 2).
Since the process of Street teaches heating to temperatures above this range, the combination applied to claim 9 would have similarly deactivated all enzymes during heat treatment with a reasonable expectation of success.
Regarding claim 11, Street teaches potatoes (abtract).
Regarding claim 12, the combination applied to claim 1 teaches the process as recited for said claim. The same combination is applied to claim 12 and would have been obvious for the same reasons stated for claim 1.
The difference between the claims is that the latter recites further processing the at least one potato to yield a mashed potato product. Street teaches mashed potatoes (abstract).
Regarding claim 13, Street does not teach processing the potato into a first size prior to heating.
Willard further teaches cutting raw peeled potatoes into slices 0.5 inches thick prior to heating and gelatinization (column 3 lines 58-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to first slice the potatoes prior to heating in order to increase the volume-to-surface area of the potato pieces, thereby facilitating the potato heating and gelatinization process, minimizing processing time, and increasing efficiency of energy usage.
Regarding claims 14-15, the combination applied to claim 13 teaches two size reduction steps, where the second step results in a size of 0.25 in. as taught by Street (column 4 lines 32-34).
Regarding claim 17, Street does not teach the cooling sets the structure of the starch cell wall as claimed. However, the combination applied to claim 12 teaches the claimed process, particularly heating and cooling, and Applicant has not shown evidence of crypticity or unexpected results. Therefore, one of ordinary skill in the art would have reasonably expected similar setting of the starch cell wall.
Regarding claim 19, the combination applied to claim 12 is construed to halt enzymatic reactions for the reasons stated for claim 10.
Regarding claims 21-24, the combination applied to claims 1 and 12 teach the same processing steps as that of the claimed invention. Applicant has not shown persuasive evidence of criticality or unexpected results associated with the claimed process and the preservation properties. This is particularly the case since the prior art acknowledges sterilization and aseptic packaging techniques can be used to impart shelf stability to foods. Therefore, one of ordinary skill in the art would have reasonably expected the products to have the claimed storage properties.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Street (US 5,229,154) in view of Willard et al. (US 4,419,375) and Cash et al. (US 2006/0240159 A1), Dohman et al. (US 2007/0059427 A1) and O’Neil et al. (US 4,241,094). Wang et al. “Starch Retrogradation: A comprehensive Review”, hereon referred to as “Wang et al.”, is relied on as evidence.
Regarding the limitation of sterilization for a 5 log kill step and halting enzymatic reactions, and aseptic packaging, the combination of Street with Willard, Cash and Dohman et al. as recited for claims 1, 7 and 12 teaches the claimed limitations. The same combination is applied to claim 20 and would have been obvious for the same reasons stated for the respective claims above. The combination applied to claim 10 teaches inactivation of enzymes. The same combination is applied to claim 20 and would have been obvious for the same reasons stated for claim 10.
The difference between said claims is that the latter further requires a potato having starch, pectin and at least one starch cell wall, dicing the potato, the heating bringing the starch out of alignment with the pectin, the cooling causing starch and pectin to realign, removing free starch from the cooled potato, reducing the particle size of the cooled potato to a size that will not break the starch cell structure, sterilizing which includes a 5 log kill step and halting enzymatic reactions, and aseptically packaging the sterilized potato product.
Regarding the limitations of pectin and respective alignment of pectin, Street is silent.
However, Wang et al. teaches starch retrogradation is a process in which disaggregated amylose and amylopectin chains in a gelatinized starch paste re-associate to form more ordered structures (abstract; pages 5-6 “definition of starch retrogradation and molecular mechanism”), and that this phenomenon occurs with mashed potatoes (page 2 first paragraph).
Since the prior art combination teaches the same general process as that of applicant’s claimed process, i.e. heating to 212oF and cooling, since Willard et al. teaches the cooling process results in retrogradation (column 3 lines 20-24), and since Wang et al. teaches retrogradation causes amylose and amylopectin in potato products to re-associate to form more ordered structure as stated above, one of ordinary skill in the art would have reasonably expected that the process of the prior art combination would have similarly resulted in the same effects of “bringing the starch out of alignment with the pectin” during heating and “causing the starch and pectin to realign” during cooling.
Regarding the limitation of dicing, the combination applied to claim 13 teaches cutting the potato prior to heating. The same combination is applied to claim 20 and would have been obvious for the same reasons. “Dicing” would have been obvious as a matter of preference for the cutting method or product shape.
Regarding the limitation of removing free starch from the cooled potato
O’Neil et al. teaches a process for the production of dehydrated potatoes (abstract), where “vegetables” includes potatoes as disclosed in applicant’s specification (paragraph 14), comprising cooking the potatoes at a temperature of 212oF for 7-30 minutes to gelatinize all starch granules (column 3 lines 26-32; column 4 lines 22-25), and cooling the potatoes to a temperature below 85oF after cooking (column 4 lines 35-37), where cooling to said temperature allows for starch retrogradation to decrease pastiness, cell wall firming, and enhanced ease of moisture release during subsequent drying to decrease scorching (column 3 lines 47-57). Cooling can be performed by any suitable manner (column 3 lines 42-44), such as by submersion in cold water (column 4 lines 15-21) to cool the potatoes as quickly as possible. 
Applicant’s specification recites that a cooling water bath or shower may be used to remove free starch (paragraph 35). Since the process of the prior art and that of the claimed invention both expose the potato to water during cooling, the submersion in cold water taught by O’Neil et al. is construed to similarly remove free starch from the potato.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to cool the potatoes by water bath or shower, and thereby remove free starch, as a matter of manufacturing preference, and to obtained a product having desired flavor and texture properties.
Regarding the limitation of size reduction to prevent breaking of the starch cell structure, O’Neil et al. teaches processing the potato product in such a way that “will not significantly comminute individual potato cells” (column 4 lines 41-43), where it is known that disruption of individual potato flesh cells results in undesirable free starch to be present throughout the potato mass (column 1 lines 46-53). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Street to minimize breaking the cell structure in order to similarly minimize undesirable free starch.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8, 10-15, 17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, amendments to the claims necessitated new grounds of rejection. O’Neil is no longer the primary reference, replaced by Street. Additionally, Cash teaches a sterilization temperature of 120oC or greater.
In response to applicant's arguments against Dohman and Willard, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against the depenedent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792